Citation Nr: 0820872	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in September 2005.  A transcript of the 
hearing has been associated with the claim file.

The Board remanded the case in October 2006 for further 
evidentiary development.


FINDINGS OF FACT

Lumbar disc disease is manifested by no more than moderate 
limitation of motion, with pain on extreme motion; no 
neurological deficits are demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for the evaluation of lumbar disc disease.  In a 
VCAA letter of July 2002 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the notice failed to provide information 
regarding a disability rating and effective date, and the 
applicable Diagnostic Codes in a timely manner.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

As noted above, the Board finds that the essential fairness 
of the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  The record shows the 
veteran was provided notice as to how to appeal the RO's 
rating decision, and he did so; he was informed of the 
criteria for a higher rating (see Statement of the Case of 
July 2003 and Supplemental Statement of the Case of November 
2003) and he showed understanding of the same in statements 
provided in support of his claim when he stated symptoms he 
believed would show he was entitled to a higher rating; and, 
he has been represented during the appeal period.  In 
addition, the Board notes that the veteran's claim was 
previously remanded after which he was provided additional 
notice in a letter of November 2006 as to the type of 
evidence that he could submit to substantiate his claim.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  He 
claim was subsequently readjudicated in a December 2007 
Supplemental Statement of the Case.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
November 2006.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  Moreover, as noted 
above, the records show that the veteran had actual knowledge 
of the requirements for a higher rating and the essential 
fairness of the process has not been affected.  See Vazquez-
Flores v. Peake, 22 Vet App. 37 (2008).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  The 
veteran was afforded a VA examination and a Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing VA 
issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  For severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  

Effective September 23, 2002, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 10 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is in order.  Finally, a maximum schedular rating 
of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Intervertebral disc syndrome and lumbosacral or cervical 
strain are evaluated under Diagnostic Codes 5243 and 5237, 
respectively. 

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection was granted for degenerative lumbar disc 
disease in a September 1989 rating decision.  A 10 percent 
rating was assigned.  By rating decision of October 2002 the 
evaluation was increased to 20 percent effective in May 2002.

A VA examination report of September 2002 notes that the 
veteran reported pain in his back when he straightens up in 
the morning and when he attempts to engage in light 
athletics.  He also reported a pain down the front of his 
thigh which he developed since service.  Physical examination 
showed he stood without abnormal curvature and could heel and 
toe walk without problems.  Forward flexion was 70 degrees, 
side tilt 20 degrees in both directions, and extension was 10 
degrees.  Side tilts and extension were productive of pain.  
Hip motion was full on both sides.  Straight leg raising was 
to 70 degrees bilaterally.  Knee jerks and ankle jerks were 
2+ and symmetrical.  Femoral stretch sign was negative 
bilaterally.  X-rays showed that vertebral bodies and disc 
spaces were intact and well aligned.  There was no 
spondylolysis or spondylolisthesis.  The examiner noted a 
diagnosis of degenerative lumbar disc.  He noted that the 
left thigh pain was probably related to the back.  

A private MRI of January 2003 of the lumbar spine showed 
there was maintenance of vertebral body height and alignment.  
There was no vertebral subluxation.  The L5-S1 disc and L4-5 
disc showed degeneration of the discs.  L1-2, L2-3, and L3-4 
were unremarkable.  At L4-5 there was bulging of the disc 
with some narrowing of the inferior portion of the right 
foramen.  There was mild bulging of the disc at L5-S1 with no 
evidence of canal stenosis or foraminal compromise.  The 
lower spinal canal dimensions were mildly narrowed on a 
congenital basis.  

Private medical treatment records of January 2003 from Dr. 
D.R., note that the veteran reported back pain since 1988 
which had worsened over the past months with radiating pain 
into the left posterior thigh and occasional numbness of the 
left leg.  The veteran denied weakness, right lower extremity 
symptoms, and bowel or bladder changes.  He stated that lying 
down relieved his pain and bending in all directions 
aggravated the pain.  Anything that requires back rotation 
would initiate pain.  He rated his pain as 3 out of 10 on an 
average day and on a bad day 10 out of 10.  Neurological 
examination showed diminished range of motion with more pain 
on extension than in flexion.  He was able to toe walk, heel 
walk and perform deep knee bends.  His motor exam was 5/5.  
His sensory exam was intact to light touch, pinprick and 
proprioception.  DTRs were 2+.  A diagnosis of symptomatic 
lumbar spondylosis.  

Additional private medical treatment records of January 2003 
note that the veteran complained of lower back pain.  It was 
noted he had moderately reduced extension.  Deep tendon 
reflexes were 2+/4 and symmetrical.

At an October 2003 VA examination the veteran complained of 
constant, throbbing-type low back pain radiating down to the 
left knee.  Pain occurred primarily in the morning and was 
aggravated by prolonged standing.  Flare-ups averaged several 
times per week and lasted 30 to 60 minutes.  According to the 
veteran he had missed work 5 times in the past year and last 
year averaged 15 to 20 days of total incapacity.  He had seen 
his private physician twice in the last year for low back 
pain.  On examination he had 70 degrees of flexion with very 
little discomfort, 15 degrees of extension with mild pain, 20 
degrees of lateral flexion and rotation bilaterally with mild 
to moderate pain.  Pain was described as throbbing.  Left 
straight leg raising was to 75 degrees with mild throbbing.  
Deep tendon reflexes were 2+ and equal, and sensation and 
strength were good in the lower extremities.  An MRI showed 
minimal disc bulge at L4-5 and L5-S1.

At a VA orthopedic examination of July 2007 the veteran 
reported that his back pain started while in service with 
pain in the left groin, extending down the left thigh to the 
knee.  He stated he had not had any outside evaluation or 
treatment for his back since 2001.  He took Motrin, perhaps 
two every morning.  He complained of soreness in his back 
every morning which made it hard for him to straighten up 
when he first got out of bed.  It took 30-60 minutes after 
waking up before he could straighten up, bend and walk 
without any difficulty.  He stated it was hard for him to lie 
in bed longer than 5-6 hours and if he did so, he developed 
throbbing pain in his low back which woke him up.  He 
experienced throbbing pain in his low back if he stood for 
longer than 10 minutes.  He could sit for over an hour 
without experiencing discomfort.  After exercising, he 
developed pain in the anterolateral aspect of his right hip 
which lasted until he stood up and moved for about 10-15 
minutes.  He reported pain in the low back area primarily 
with severity of 3-5 out of 10 on a daily basis.  In the 
mornings, he noted his pain to be 6-7/10.  He wore no braces.  
He denied having fallen, but reported that he sometimes felt 
his left leg wanted to give way, particularly in the morning 
when he was walking down the stairs.  His pain increased 
temporarily if he did yard work or mowed the lawn.  He 
reported he could not hyperextend his back comfortably.  The 
examiner noted that the reported history suggested some 
decreased range of motion during periods of increased pain 
and some slight degree of fatigability and decreased 
endurance.  However, the reported symptoms did not indicate 
that his overall functional activities were negatively 
impacted by any of his symptoms.  

Physical examination showed normal gait with no limp.  He 
could stand and walk normally on the heels and toes which 
showed good balance and coordination.  Stature was erect.  
There was no scoliosis and no lumbar spasm.  There was normal 
lumbar lordosis.  The pelvis was level and there was negative 
Trendelenburg sign bilaterally.  Range of motion was 75 
degrees of flexion, 15 degrees of extension, 15 degrees right 
and left lateral bend, and 20 degrees right and left rotation 
with pain felt at extremes of motion only.  There were no 
specific areas of tenderness in the lumbar spine or gluteal 
areas.  Sitting posture was normal, but he reported pain in 
his left hip and low back while sitting.  Deep tendon 
reflexes were 1/4 bilaterally at the knees and ankles with no 
pathological reflexes.  Strength of quadriceps, anterior 
tibial, and sensor hallucis longus was normal bilaterally. 
Thigh and calf circumferences were equal showing no atrophy 
or swelling.  Straight leg raise was 90 degrees bilaterally 
supine and sitting with no pain.  His range of motion was 
full and complete with no restriction and no pain.  X-rays of 
the pelvis were negative with normal hips.  X-rays of the 
lumbar spine showed very minimal narrowing at L5-S1.  A 
diagnosis of chronic lumbosacral strain and degenerative disc 
disease of the lumbar spine was provided.  The examiner noted 
that there were no findings to indicate neurological deficits 
or symptoms or findings suggesting nerve root compression or 
herniated disc.  

VA neurological examination of July 2007 showed 5/5 muscle 
strength bilaterally.  Sensory examination was normal.  
Vibration was normal at ankles.  Coordination was normal.  
Reflexes were 1 bilaterally at the ankles and 2 bilaterally 
at the knees, with no response for plantar reflexes 
bilaterally.  Range of motion of the back was forward flexion 
68 degrees, extension 10 degrees, right lateral flexion 27 
degrees, left lateral flexion 28 degrees; all were limited by 
pain.  There was a slight paraspinal tightness but no 
tenderness.  Straight leg raising was 70 degrees on the right 
and 85 degrees on the left, limited by pain.  X-ray of the 
lumbosacral spine showed slightly reduced disc spaces at L5-
S1 indicating degenerative disc disease.  There was minimal 
spur at L5 consistent with early degenerative changes.  Nerve 
conduction study of August 2007 showed nerve conduction in 
both legs was normal.  EMG from L3 to S2 in left leg was 
normal.  While there was some possible lumbar radiculopathy 
it was noted that the study was compromised by muscle 
artifact.  Final diagnosis was deferred pending an MRI of the 
lumbosacral spine.

A November 2007 addendum to the orthopedic examination noted 
that an MRI done after the compromised EMG exam showed L4-L5 
posterior bulging as well as L5-S1 with mild narrowing at L4-
L5 of the neuroforamina.  The examiner stated, after a review 
of the claims file and the additional MRIs and neurological 
examination of July 2007, that the diagnosis was degenerative 
disc disease of the lumbar spine with chronic lumbosacral 
strain. 

The veteran's lumbar disc disease is currently evaluated as 
20 percent disabling under Diagnostic Code 5292.  The Board 
notes that separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  Based on the 
evidence, the Board has considered a staged rating and 
concludes that a uniform rating is warranted and that the 
veteran's symptoms more nearly approximate a 20 percent 
rating.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted under the old criteria.  Under the old rating 
criteria moderate limitation of motion warranted a 20 percent 
evaluation.  A 40 percent evaluation was not warranted unless 
there was severe limitation of motion.  The evidence 
indicates that the overall range of motion of the veteran's 
low back is no more than moderate.  At the September 2002, 
October 2003 and July 2007 VA examinations reported ranges of 
motion showed no more than moderate limitation of motion.  
Flexion ranged from 68 to 75 degrees, extension at its worst 
was 10 degrees, lateral flexion at its worst was 15 degrees 
bilaterally and rotation was 20 degrees bilaterally.  All 
motions had pain associated with it.  The Board notes that 
normal range of motion for flexion is to 90 degrees, and 
extension, left and right lateral flexion, and left and right 
lateral rotation is to 30 degrees.  The reported ranges of 
motion show a moderate limitation of motion and no more, 
warranting a 20 percent rating under Diagnostic Code 5292.  
With regard to Diagnostic Code 5295, the evidence does not 
show listing of the spine, marked limitation of forward 
bending or abnormal mobility on forced motion.  Severe 
lumbosacral strain is not shown, and a 40 percent rating is 
not warranted under this code.  

The evidence also does not show more than moderate 
intervertebral disc syndrome with recurring attacks under the 
old criteria.  Severe intervertebral disc syndrome is not 
shown.  The veteran is able to maintain exercise activities, 
and examinations have showed no neurological deficits.  
Although he has stated that his low back pain radiates down 
his left side to the knee, as noted above, there have been no 
significant neurological findings associated with the 
veteran's disability.  Moreover, in July 2007 the VA examiner 
found that the MRIs and x-rays showed no evidence to suggest 
nerve root compression or herniated disc.  The Board 
concludes that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5293.

A rating in excess of 20 percent is not warranted under the 
new criteria either.  There is no indication of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The Board notes that while the veteran testified at 
the Travel Board hearing that he had been prescribed bed rest 
for his disability, the medical evidence of record does not 
support the veteran's allegations.  There are no records 
showing bed rest prescribed by a physician.  Therefore, a 
higher rating is not warranted based on incapacitating 
episodes.  The rating criteria provide for rating 
neurological debilities separately from the neurological 
manifestations of the veteran's back disorder.  However, 
there have been no significant neurological symptoms.  
Examinations have consistently showed ankle jerks are 
present, motor strength is normal and sensation is intact.  A 
separate evaluation based on neurological manifestations is 
not appropriate.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520, providing ratings for incomplete paralysis of the 
sciatic nerve.

The Board has considered the veteran's complaints of flare-
ups of pain in the morning, after prolonged standing and 
after exercise activities.  However, neither the lay nor 
medical evidence reflects the functional equivalent of severe 
limitation of motion, severe lumbosacral strain or motion 
limited to 30 degrees or less.  Rather, the repeated 
examinations have established that the veteran has retained 
motion substantially better than severe limitation of motion 
or the functional equivalent of 30 degrees of flexion.  
Furthermore, while VA examination reports show that the 
veteran experiences flare ups during the morning upon waking 
up, said flare ups are transitory and resolve upon motion, 
and while there is some limitation of motion associated with 
them, the reported limitation of motion has not been noted to 
be severe.  Accordingly, an evaluation higher than 20 percent 
is not warranted.  See DeLuca, supra.  

The Board has considered all other potentially applicable 
diagnostic codes under the old and new rating criteria and 
finds that no diagnostic code provides a basis in which to 
grant an evaluation in excess of 20 percent. The appellant 
was never diagnosed with fracture of the vertebra, nor does 
the medical evidence show he had ankylosis of any portion of 
his spine.  Therefore, an evaluation in excess of 20 percent 
for lumbar disc disease is denied.


ORDER

An evaluation in excess of 20 percent for lumbar disc disease 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


